           Case 1:18-cv-02977-DLC Document 97 Filed 06/05/19 Page 1 of 2



Kevin C. Lombardi
Stephan S. Schlegelmilch
SECURITIES AND EXCHANGE COMMISSION
100 F Street, N.E.
Washington, DC 20549-5977
Telephone: (202) 551-8753 (Lombardi)
Email: lombardik@sec.gov
Telephone: (202) 551-4935 (Schlegelmilch)
Email: schlegelmilchs@sec.gov

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                   :
                                                                      :
                                             Plaintiff,               :
                                                                          Case No.
                                                                      :
                  – against –                                         :
                                                                      :
LONGFIN CORP.                                                         :
VENKATA S. MEENAVALLI, and                                            :
ANDY ALTAHAWI,                                                        :
                                                                      :
                                             Defendants.              :
---------------------------------------------------------------------x

            NOTICE REGARDING SECOND AMENDED COMPLAINT AGAINST
                        DEFENDANT ANDY ALTAHAWI

         In connection with the Consent of Andy Altahawi and the proposed Final Judgment as to

Defendant Andy Altahawi, the Securities and Exchange Commission represents that, pursuant to

Federal Rule of Civil Procedure 15(a)(2), it has obtained written consent from Defendant

Altahawi to file the second amended complaint.

                                                               Respectfully submitted,

Dated: June 5, 2019                                            s/ Kevin C. Lombardi
                                                               Kevin C. Lombardi
                                                               Email: lombardik@sec.gov
                                                               Stephan J. Schlegelmilch
                                                               Email: schlegelmilchs@sec.gov
                                                               Division of Enforcement, SEC
                                                               Securities and Exchange Commission
                                                               100 F Street, NE
        Case 1:18-cv-02977-DLC Document 97 Filed 06/05/19 Page 2 of 2



                                              Washington, DC 20549
                                              Tel: (202) 551-8753 (Lombardi)
                                              Fax: (202) 772-9291 (Lombardi)

                                              Attorneys for Plaintiff Securities and Exchange
                                                Commission


                             CERTIFICATE OF SERVICE

        I hereby certify that, on June 5, 2019, the foregoing NOTICE REGARDING SECOND
AMENDED COMPLAINT AGAINST DEFENDANT ANDY ALTAHAWI was served upon the
parties to this matter through the CM/ECF system

                                       s/ Kevin C. Lombardi
                                       Kevin C. Lombardi




                                         2
